GLENN A. NORTON, Chief Judge.
Warren Wynn (Claimant) appeals from the decision of the Labor and Industrial *181Relations Commission regarding his unemployment benefits. Because his notice of appeal to this Court is untimely, the appeal is dismissed.
A deputy from the Division of Employment Security concluded Claimant was disqualified from receiving unemployment benefits because he failed, without good cause, to apply for available suitable work. Claimant appealed to the Appeals Tribunal, which dismissed his appeal. Claimant then filed an application for review with the Commission, which affirmed the Appeals Tribunal’s decision on November 9, 2005. Claimant filed a notice of appeal to this Court on December 10,2005.
The Division of Employment Security has filed a motion to dismiss Claimant’s appeal, contending his notice of appeal to this Court is untimely. Claimant has.not filed a response.
A claimant has twenty days to file a notice of appeal from the Commission’s final decision regarding unemployment. Section 288.210, RSMo 2000. The Commission’s decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Secretary for the Commission mailed its decision to Claimant on November 9, 2005. The decision became final ten days later and Claimant’s notice of appeal was due on December 9, 2005. Sections 288.200.2, 288.210. Claimant filed his notice of appeal on December 10, 2005, one day out of time.
In an unemployment case, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal. Frenchie v. Division of Employment Sec., 156 S.W.3d 437, 438 (Mo.App. E.D.2005). Section 288.210 makes no provision for late filing of a notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). Therefore, we have no jurisdiction to consider Claimant’s appeal.
The Division’s motion to dismiss is granted. Claimant’s appeal is dismissed for lack of jurisdiction.
KATHIANNE KNAUP CRANE and BOOKER T. SHAW, JJ., concur.